Name: Council Decision (EU) 2016/1817 of 7 October 2016 appointing an alternate member, proposed by the Kingdom of Spain, of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe
 Date Published: 2016-10-14

 14.10.2016 EN Official Journal of the European Union L 278/45 COUNCIL DECISION (EU) 2016/1817 of 7 October 2016 appointing an alternate member, proposed by the Kingdom of Spain, of the Committee of the Regions THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the Spanish Government, Whereas: (1) On 26 January 2015, 5 February 2015 and 23 June 2015, the Council adopted Decisions (EU) 2015/116 (1), 2015/190 (2) and 2015/994 (3) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020. On 5 October 2015, by Council Decision (EU) 2015/1792 (4), Ms MarÃ ­a Victoria PALAU TÃ RREGA was replaced by Ms Elena CEBRIÃ N CALVO as an alternate member. (2) An alternate member's seat on the Committee of the Regions has become vacant following the end of the term of office of Ms Elena CEBRIÃ N CALVO, HAS ADOPTED THIS DECISION: Article 1 The following is hereby appointed as an alternate member to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2020:  Sr. D. Joan CALABUIG RULL, Delegado para la UniÃ ³n Europea y Relaciones Externas de la Generalidad Valenciana. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 7 October 2016. For the Council The President M. LAJÃ Ã K (1) Council Decision (EU) 2015/116 of 26 January 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 20, 27.1.2015, p. 42). (2) Council Decision (EU) 2015/190 of 5 February 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 31, 7.2.2015, p. 25). (3) Council Decision (EU) 2015/994 of 23 June 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 159, 25.6.2015, p. 70). (4) Council Decision (EU) 2015/1792 of 5 October 2015 appointing five Spanish members and five Spanish alternate members of the Committee of the Regions (OJ L 260, 7.10.2015, p. 28).